 HID 007A (Rev. 02 /14) Motion to Appear Pro Hac Vice

                                              UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District of Hawaii

                                                                         )
PATRICIA GROSSMAN                                                        )
                                                                         )                    CV 18-00493-DKW-RT
                                                                                   Case No.
                              Plaintiff                                  )
                                                                         )
                                v.                                       )
HAWAII GOVERNMENT EMPLOYEES                                              )
ASSOCIATION / AFSCME LOCAL 152 et al.                                    )
                              Defendant                                  )
                                                                         )

                                MOTION TO APPEAR PRO HAC VICE
(Attach Declaration of Counsel in support of motion. $300.00 assessment required to be paid through Pay.gov.)

 Name of Attorney:                   BRIAN K. KELSEY
 Firm Name:                          Liberty Justice Center
 Firm Address:                       190 S. LaSalle Street, Suite 1500
                                     Chicago, IL 60603

 Attorney CM/ECF        bkelsey@libertyjusticecenter.org
 Primary email address:
 Firm Telephone:                     (312) 263-7668                                Firm Fax: (312) 263-7702
 Party Represented:                  Plaintiff, Patricia Grossman


 Name/Address                        Robert H. Thomas
 of Local Counsel                    1003 Bishop Street, Suite 1600
                                     Honolulu, Hawaii 96813

 Pursuant to LR 83.1(e) of the Local Rules of Practice for the United States District Court for the District of Hawaii, the undersigned
 applies for an order permitting the above-named attorney to appear and participate as counsel pro hac vice for the above-named
 party in all matters in the above-captioned case or proceeding. This request is based on the declaration of the attorney seeking to
 appear pro hac vice.


  01/28/2019                                                                              Robert H. Thomas
               Dated:                                     Signature*                             (Print name if original signature)



 *If this motion is being signed by local counsel on behalf of the applicant, the signature constitutes consent to the
 designation as associate counsel; otherwise such consent shall be filed separately.
HID 007A (Rev.02 /14) Declaration of Counsel

                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District of Hawaii

PATRICIA GROSSMAN                                                     )
                                                                      )
                                 Plaintiff                            )        Case No. CV 18-00493-DKW-RT
                                                                      )
                                    v.
                                                                      )
HAWAII GOVERNMENT EMPLOYEES                                           )
ASSOCIATION / AFSCME LOCAL 152 et al.
                                                                      )
                                Defendant                             )
                                                                      )


                                                     DECLARATION OF COUNSEL
                                                 (Attach to Motion to Appear Pro Hac Vice.)

 Name of Declarant: BRIAN K. KELSEY
 I am not a resident of the District of Hawaii, am not regularly employed in the District of Hawaii, and am not regularly
 engaged in business, professional or law-related activities in the District of Hawaii, and that:

     1. The city and state of my residence and office address is:
         The city and state of my residence is Germantown, Tennessee.
         My office address is Liberty Justice Center, 190 S. LaSalle Street, Suite 1500, Chicago, IL 60603.


     2. I have been admitted to practice in the following courts on the dates noted:
         Tennessee Supreme Court: November 12, 2003
         U.S. District Court for the Western District of Tennessee: December 15, 2003



     3. I am in good standing and eligible to practice in the following courts (declarant may state “All of the courts
        identified in paragraph 2"):
         All of the courts identified in paragraph 2




     4. I (a) am not currently involved in disciplinary proceedings before any state bar, federal bar, or any equivalent;
        (b) have not in the past 10 years been suspended, disbarred, or otherwise subject to other disciplinary proceeding
        before any state bar, federal bar, or its equivalent; (c) have not been denied admission pro hac vice by any court or
        agency in the past 10 years; and (d) have not been the subject of a criminal investigation known to the attorney or
        a criminal prosecution or conviction in any court in the past ten (10) years.
         Correct
         5.    If I am concurrently making or have made within the preceding year a motion to appear pro hac vice in
               a case or proceeding in the District of Hawaii, the title and number of each matter is stated below,
               together with the date of the motion and whether the motion was granted.
                Not applicable




         6.    I designate the following to serve as associate counsel who is a member in good standing of the bar of
               the United States District Court for the District of Hawaii and maintains an office in this district, with
               the address, telephone and fax numbers, and e-mail address noted:
                Robert H. Thomas
                1003 Bishop Street, Suite 1600
                Honolulu, Hawaii 96813
                Telephone: (808) 531-8031
                Facsimile: (808) 533-2242

         7.    CM/ECF: Filing documents electronically/Receiving e-mail notification.
               Full participation. I am requesting a waiver of the required CM/ECF training. I am a registered user of
               CM/ECF in the following Bankruptcy and/or District Court(s):
                Western District of Tennessee
                Central District of California
               Full participation. Computer Based Training (CBT) completed. I have completed CBT modules
               1 and 2 currently available on the USDC District of Hawaii website at: www.hid.uscourts.gov

               a.       I will abide by all orders, rules, and administrative procedures governing the use of my login and password
                        and the electronic filing of documents in the CM/ECF system of the United States District Court for the
                        District of Hawaii.
               b.       Use of my CM/ECF User login and password constitutes my signature on an electronically filed document for
                        all purposes and shall have the same force and effect as if I had affixed my signature on a paper copy of the
                        document being filed (full participation registrants only).
               c.       I may authorize one or more employees or office staff members to use my login and password for the
                        electronic filing of a document. However, such use constitutes my signature on the electronically filed
                        document. I will not knowingly permit use of my login and password by anyone not so authorized, I shall take
                        steps to prevent such unauthorized use, and I shall be fully responsible for all use of the login and password
                        whether authorized or unauthorized. If authorization to use a login and password is withdrawn (e.g., when a
                        staff member leaves employment) or if unauthorized use of a login and password is suspected, I shall select
                        and activate a new password for use in the CM/ECF system. I also shall immediately notify the court upon
                        learning of any unauthorized use. I understand that failure to change the password and notify the court may
                        result in sanctions (full participation registrants only).
               d.       This registration constitutes my waiver of service of a paper copy of a notice and a request in writing that,
                        instead of notice by mail, notice be sent to me by electronic transmission through the court’s CM/ECF system.
                        This also constitutes my consent in writing to accept service of documents by e-mail through the CM/ECF
                        system. I will maintain an active e-mail account for notice and service by electronic transmission, and will
                        keep such e-mail account information current in my CM/ECF User account.

I declare under penalty of perjury that the foregoing is true and correct. (Attach any additional pages if any
further explanation is needed)


Dated: 01/28/2019
                                                                                                 Signature

                                                CONSENT OF LOCAL COUNSEL
                                 (Local counsel may sign below if consent is not recorded elsewhere.)


Dated:
                                                                                                 Signature
                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF HAWAII

PATRICIA GROSSMAN
                                                       )        Case. No. CV 18-00493-DKW-RT
                                                       )
                                                       )        ORDER GRANTING MOTION TO
                   Plaintiff,                          )        APPEAR PRO HAC VICE AS TO
                                                       )        ____________________________
                                                                BRIAN K. KELSEY
                          vs.                          )
                                                       )
HAWAII GOVERNMENT EMPLOYEES
ASSOCIATION / AFSCME LOCAL 152 et al.                  )
                                                       )
            Defendant.                                 )
  ______________________________                       )

                                ORDER GRANTING MOTION
                                TO APPEAR PRO HAC VICE

                                        BRIAN K. KELSEY
         The Court GRANTS the Motion of ___________________________ to
  Appear Pro Hac Vice.

   Name of Attorney:        BRIAN K. KELSEY
   Firm Name:               Liberty Justice Center
   Firm Address:            190 S. LaSalle Street, Suite 1500
                            Chicago, IL 60603

   Attorney CM/ECF
   Primary email address: bkelsey@libertyjusticecenter.org

   Firm Telephone:          (312) 263-7668
   Party Represented        Plaintiff, Patricia Grossman




         IT IS SO ORDERED.
         DATED: Honolulu, Hawaii, ___________________________________
